DETAILED ACTION
This Office Action is in response to the original application filed on 03/10/2020. Claims 1-20 are pending, of which, claims 1, 15, and 18 are presented in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2020 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 03/10/2020 are accepted.

Specification
The specification submitted on 03/10/2020 is accepted.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RANA (U.S. Pub. No. 2018/0373597), hereinafter Rana.

Regarding independent claim 1, Rana teaches an apparatus comprising: at least one processing device comprising a processor coupled to a memory;  the at least one processing device being configured: (Rana, [0084], discloses a system includes computing devices. Any given computing device comprises one or more processors, as well as corresponding non-transitory computer memory for storing computer programs which are to be executed by the one or more processors.)
to identify at least one snapshot policy for creating a snapshot lineage comprising one or more snapshots of a storage volume comprising data stored on one or more storage devices of a storage system, (Rana, [0169]-[0172], disclose creating a copy of a version of primary data (e.g. storage volume) at a particular point in time which can include full backups, differential backups, incremental backups, and “synthetic full” backups. An incremental backup operation generally tracks and stores changes since the most recent backup copy of any type. Examiner interprets that creating incremental backups after a full backup creates a snapshot/backup lineage. Rana, [0131], [0222], [0226], and [0229], disclose an information management policy can include storage policy with what data will be associated with the storage policy, a destination to which the data will be stored, the type of secondary copy operation to be performed (e.g. incremental backup), scheduling information which specifies when and how often to perform operations, retention information, etc. Rana, [0253], discloses storage policy containing backup copy, disaster recovery copy, and compliance copy rules/preferences. Rana, [0258], discloses storage manager initiates a backup job according to storage policy in an information management policy.) the snapshot lineage comprising (i) a local snapshot lineage stored on at least one of the one or more storage devices of the storage system (Rana, Fig. 1E and [0259]-[0262], discloses generating backup copies (e.g. incremental backups) to secondary storage device which is shown to be local to the storage system.) and (ii) at least one cloud snapshot lineage stored on cloud storage of at least one cloud external to the storage system; (Rana, Fig. 1E and [0086] and [0264], discloses generating a disaster recovery copy that is a direct, mirror copy of a backup copy (e.g. incremental backup) to an off-site secondary storage which can be cloud storage environment operated by a third-party vendor.)
to generate one or more snapshots of the storage volume in accordance with the at least one snapshot policy; (Rana, [0131], [0222], [0226], and [0229], disclose an information management policy can include what data will be associated with the storage policy, a destination to which the data will be stored, the type of secondary copy operation to be performed (e.g. incremental backup), scheduling information which specifies when and how often to perform operations, retention information, etc. Rana, [0258], discloses storage manager initiates a backup job according to storage policy in an information management policy.) 
to store the one or more snapshots of the storage volume in the local snapshot lineage stored on the at least one storage device of the storage system; (Rana, Fig. 1E and [0259]-[0262], discloses generating backup copies to secondary storage device which is shown to be local to the storage system.)
to copy at least one of the one or more snapshots of the storage volume from the local snapshot lineage stored on the at least one storage device of the storage system to the at least one cloud snapshot lineage stored on the cloud storage of the at least one cloud external to the storage system in accordance with the at least one snapshot policy; (Rana, Fig. 1E and [0086] and [0264], discloses generating a disaster recovery copy that is a direct, mirror copy of backup copy to an off-site secondary storage which can be cloud storage environment (e.g., a cloud operated by a third-party vendor).) and 
to provide an interface for managing the snapshot lineage by accessing, from the storage system, one or more snapshots of the storage volume in the local snapshot lineage and one or more snapshots of the storage volume in the at least one cloud snapshot lineage. (Rana, [0273], discloses a user may manually initiate a restore of backup copy by interacting with user interface of storage manager or with a web-based console with access to system. The storage manager may access data in its index and/or management database associated with the selected backup copy to identify the appropriate secondary storage device where the secondary copy resides. Examiner interprets user interface that lets user restore any selected backup copy by identifying the secondary storage device where the copy resides as being able to access snapshots in the local and cloud snapshot lineages.)
 
Regarding claim 2, Rana teaches the apparatus of claim 1 wherein the storage volume comprises one of: at least one of the one or more storage devices of the storage system; (Rana, Fig. 1A and [0086] and [0094], discloses an information management system with multiple electronic data storage devices and primary data (e.g. storage volume) is generally stored on primary storage device(s).)
a given logical unit provided by at least one of the one or more storage devices; (Rana, [0094], discloses primary data is organized into units of different granularities (i.e. logical unit) like files, directories, file system volumes, data blocks, extents, or any other hierarchies or organizations of data objects. A “data object” can refer to any file and/or a subset of such a file (e.g., a data block, an extent, etc.).)
a consistency group comprising a set of two or more logical units provided by at least one of the one or more storage devices; (Rana, [0094], discloses primary data is organized into units of different granularities (i.e. logical unit) like files, directories, file system volumes, data blocks, extents, or any other hierarchies or organizations of data objects. A “data object” can refer to any file and/or a subset of such a file (e.g., a data block, an extent, etc.).) and   
an access-restricted storage group comprising a set of two or more logical units provided by at least one of the one or more storage devices where access to the storage group is limited to one or more designated host devices. (Rana, [0095], discloses the primary data has associated user permissions and access control lists (ACLs). Examiner interprets primary data with user permissions and access control lists (ACLs) to control access as access-restricted storage group where access to the storage group is limited to designated host devices/users.)
 
Regarding claim 3, Rana teaches the apparatus of claim 1 wherein the at least one snapshot policy specifies an age at which snapshots residing in the local snapshot lineage are to be copied to the at least one cloud snapshot lineage. (Rana, [0131], [0222], [0226], [0229], and [0253], disclose an information management policy can include storage policy with what data will be associated with the storage policy, a destination to which the data will be stored, the type of secondary copy operation to be performed (e.g. incremental backup), scheduling information which specifies when and how often to perform operations, retention information, etc. A storage policy containing backup copy, disaster recovery copy, and compliance copy rules/preferences. Rana, [0177], discloses an archive operation to create an archive copy by both copying and removing source data to the archive destination based on criteria for removal (e.g., data of a threshold age) where the source data may be a secondary copy. Archive copies may be made and kept for extended periods in order to meet compliance regulations. Examiner interprets criteria for removal to be retention information.)
 
Regarding claim 4, Rana teaches the apparatus of claim 1 wherein the at least one snapshot policy specifies: one or more conditions for removing a given snapshot from the local snapshot lineage subsequent to copying the given snapshot to the at least one cloud snapshot lineage; (Rana, [0131], [0222], [0226], [0229], and [0253], disclose an information management policy can include storage policy with what data will be associated with the storage policy, a destination to which the data will be stored, the type of secondary copy operation to be performed (e.g. incremental backup), scheduling information which specifies when and how often to perform operations, retention information, etc. A storage policy containing backup copy, disaster recovery copy, and compliance copy rules/preferences. Rana, [0177], discloses an archive operation to create an archive copy by both copying and removing source data to the archive destination based on criteria for removal (e.g., data of a threshold age) where the source data may be a secondary copy. Archive copies may be made and kept for extended periods in order to meet compliance regulations. Examiner interprets criteria for removal to be retention information.) and a retention period for snapshots copied to the at least one cloud snapshot lineage. (Rana, [0125], discloses tracking age information relating to secondary copies (e.g. backup/snapshot), secondary storage devices (e.g. cloud storage), comparing the age information against retention guidelines (e.g. retention period), and initiating data pruning when appropriate.)
 
Regarding claim 5, Rana teaches the apparatus of claim 1 wherein the at least one snapshot policy specifies encryption to be applied to snapshots copied to the at least one cloud snapshot lineage. (Rana, [0204], discloses process data (e.g., secondary copies/snapshots) according to an appropriate encryption algorithm to encrypt the data prior to transferring it to other components during a secondary copy operation (e.g., copied to the one cloud snapshot lineage). Encryption can also occur when creating auxiliary copies or archive copies. Rana, [0229] and [0233], discloses information management policy can specify preferences regarding whether and how to encrypt, compress, deduplicate, or otherwise modify or transform secondary copies.)
 
Regarding claim 6, Rana teaches the apparatus of claim 1 wherein the at least one snapshot policy specifies compression to be applied to snapshots copied to the at least one cloud snapshot lineage. (Rana, [0206], discloses compress data in the course of generating a secondary copy, e.g., when making archive copies or disaster recovery copies. Rana, [0229] and [0233], discloses information management policy can specify preferences regarding whether and how to encrypt, compress, deduplicate, or otherwise modify or transform secondary copies.) 
 
Regarding claim 7, Rana teaches the apparatus of claim 1 wherein the at least one snapshot policy specifies at least one destination cloud provider for the at least one cloud snapshot lineage. (Rana, Fig. 1E and [0086] and [0264], discloses generating a disaster recovery copy that is a direct, mirror copy of a backup copy (e.g. incremental backup) to an off-site secondary storage which can be cloud storage environment operated by a third-party vendor. Rana, [0223], discloses a storage policy can define where data is stored by specifying a target or destination storage device (or group of storage devices). Examiner interprets that off-site secondary storage can be the target or destination storage device specified in the storage policy.)
 
Regarding claim 8, Rana teaches the apparatus of claim 1 wherein identifying the at least one snapshot policy for creating the snapshot lineage of the storage volume comprises identifying a first snapshot policy and at least a second snapshot policy. (Rana, Fig. 1C and [0131]-[0132], discloses a storage manager maintains information management policies (i.e. multiple snapshot policies) and utilize the information management policies for specifying and executing information management operations (e.g. creating the snapshot lineage) on an automated basis.)
 
Regarding claim 9, Rana teaches the apparatus of claim 8 wherein the first snapshot policy specifies a first destination cloud provider for a first cloud snapshot lineage and the second snapshot policy specifies a second destination cloud provider for a second cloud snapshot lineage. (Rana, Fig. 1C and [0131]-[0132], discloses a storage manager maintains information management policies (i.e. multiple snapshot policies) and utilize the information management policies for specifying and executing information management operations (e.g. creating the snapshot lineage) on an automated basis. Rana, Fig. 1E and [0086] and [0264], discloses generating a disaster recovery copy that is a direct, mirror copy of a backup copy (e.g. incremental backup) to an off-site secondary storage which can be cloud storage environment operated by a third-party vendor. Rana, [0223], discloses a storage policy can define where data is stored by specifying a target or destination storage device (or group of storage devices). Examiner interprets that off-site secondary storage can be the target or destination storage device specified in the storage policy.) 
 
Regarding claim 10, Rana teaches the apparatus of claim 9 wherein: the first snapshot policy further specifies at least one of: a first age at which snapshots residing in the local snapshot lineage are to be copied to the first cloud snapshot lineage; (Rana, [0093], discloses different subclients in the storage system have different storage policies. Rana, Fig. 1C and [0131]-[0132], discloses a storage manager maintains information management policies (i.e. multiple snapshot policies) and utilize the information management policies for specifying and executing information management operations (e.g. creating the snapshot lineage) on an automated basis. Rana, [0131], [0222], [0226], [0229], and [0253], disclose an information management policy can include storage policy with what data will be associated with the storage policy, a destination to which the data will be stored, the type of secondary copy operation to be performed (e.g. incremental backup), scheduling information which specifies when and how often to perform operations, retention information, etc. A storage policy containing backup copy, disaster recovery copy, and compliance copy rules/preferences. Rana, [0177], discloses an archive operation to create an archive copy by both copying and removing source data to the archive destination based on criteria for removal (e.g., data of a threshold age) where the source data may be a secondary copy. Archive copies may be made and kept for extended periods in order to meet compliance regulations. Examiner interprets criteria for removal to be retention information.)
a first type of encryption to be applied to snapshots copied to the first cloud snapshot lineage; (Rana, [0204], discloses process data (e.g., secondary copies/snapshots) according to an appropriate encryption algorithm to encrypt the data prior to transferring it to other components during a secondary copy operation (e.g., copied to the one cloud snapshot lineage). Encryption can also occur when creating auxiliary copies or archive copies. Rana, [0229] and [0233], discloses information management policy can specify preferences regarding whether and how to encrypt, compress, deduplicate, or otherwise modify or transform secondary copies.) and 
a first type of compression to be applied to snapshots copied to the first cloud snapshot lineage;  (Rana, [0206], discloses compress data in the course of generating a secondary copy, e.g., when making archive copies or disaster recovery copies. Rana, [0229] and [0233], discloses information management policy can specify preferences regarding whether and how to encrypt, compress, deduplicate, or otherwise modify or transform secondary copies.) and 
the second snapshot policy further specifies at least one of: a second age at which snapshots residing in the local snapshot lineage are to be copied to the second cloud snapshot lineage; (Rana, [0093], discloses different subclients in the storage system have different storage policies. Rana, Fig. 1C and [0131]-[0132], discloses a storage manager maintains information management policies (i.e. multiple snapshot policies) and utilize the information management policies for specifying and executing information management operations (e.g. creating the snapshot lineage) on an automated basis. Rana, [0131], [0222], [0226], [0229], and [0253], disclose an information management policy can include storage policy with what data will be associated with the storage policy, a destination to which the data will be stored, the type of secondary copy operation to be performed (e.g. incremental backup), scheduling information which specifies when and how often to perform operations, retention information, etc. A storage policy containing backup copy, disaster recovery copy, and compliance copy rules/preferences. Rana, [0177], discloses an archive operation to create an archive copy by both copying and removing source data to the archive destination based on criteria for removal (e.g., data of a threshold age) where the source data may be a secondary copy. Archive copies may be made and kept for extended periods in order to meet compliance regulations. Examiner interprets criteria for removal to be retention information.)
a second type of encryption to be applied to snapshots copied to the second cloud snapshot lineage; (Rana, [0204], discloses process data (e.g., secondary copies/snapshots) according to an appropriate encryption algorithm to encrypt the data prior to transferring it to other components during a secondary copy operation (e.g., copied to the one cloud snapshot lineage). Encryption can also occur when creating auxiliary copies or archive copies. Rana, [0229] and [0233], discloses information management policy can specify preferences regarding whether and how to encrypt, compress, deduplicate, or otherwise modify or transform secondary copies.) and 
a second type of compression to be applied to snapshots copied to the second cloud snapshot lineage. (Rana, [0206], discloses compress data in the course of generating a secondary copy, e.g., when making archive copies or disaster recovery copies. Rana, [0229] and [0233], discloses information management policy can specify preferences regarding whether and how to encrypt, compress, deduplicate, or otherwise modify or transform secondary copies.) 
 
Regarding claim 11, Rana teaches the apparatus of claim 10 wherein at least one of: the first age is different than the second age; the first type of encryption is different than the second type of encryption; and the first type of compression is different than the second type of compression. (Rana, [0093], discloses different subclients in the storage system have different storage policies. Rana, Fig. 1C and [0131]-[0132], discloses a storage manager maintains information management policies (i.e. multiple snapshot policies) and utilize the information management policies for specifying and executing information management operations (e.g. creating the snapshot lineage) on an automated basis. Rana, [0229], [0233], and [0237], discloses information management policy can specify retention information and preferences regarding whether and how to encrypt, compress, deduplicate, or otherwise modify or transform secondary copies. Examiner interprets that different storage policies can have different storage parameters (e.g. retention information (age), encryption, compression, etc.).)
 
Regarding claim 12, Rana teaches the apparatus of claim 8 wherein the first snapshot policy specifies a first destination cloud of a given cloud provider for a first cloud snapshot lineage and the second snapshot policy specifies a second destination cloud of the given cloud provider for a second cloud snapshot lineage. (Rana, Fig. 1E and [0086] and [0264], discloses generating a disaster recovery copy that is a direct, mirror copy of a backup copy (e.g. incremental backup) to an off-site secondary storage which can be cloud storage environment operated by a third-party vendor. Rana, [0093], discloses different subclients in the storage system have different storage policies. Rana, Fig. 1C and [0131]-[0132], discloses a storage manager maintains information management policies (i.e. multiple snapshot policies) and utilize the information management policies for specifying and executing information management operations (e.g. creating the snapshot lineage) on an automated basis.  Rana, [0223], discloses a storage policy can define where data is stored by specifying a target or destination storage device (or group of storage devices). Examiner interprets that off-site secondary storage can be the target or destination storage device specified in the storage policy. Also, Examiner interprets that different storage policies can have different storage parameters (e.g. different destination cloud storage).)
 
Regarding claim 13, Rana teaches the apparatus of claim 1 wherein the interface for managing the given snapshot lineage enables modification of the at least one snapshot policy for the storage volume. (Rana, [0137], discloses the user interface may include information processing and display software, such as a graphical user interface (GUI), through which users and system processes can retrieve information about the status of information management operations or issue instructions to storage manager and other components. Via user interface, users may issue instructions to the components in system regarding performance of secondary copy and recovery operations (e.g. modification of a snapshot policy).)  
 
Regarding claim 14, Rana teaches the apparatus of claim 1 wherein the at least one processing device is part of the storage system. (Rana, Fig. 1C and [0084], discloses storage system includes one or more client computing devices and secondary storage computing devices, as well as storage manager or a host computing device for it.)
 
Regarding independent claim 15, Rana teaches a computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device to perform steps of: (Rana, [0084], discloses a system includes computing devices. Any given computing device comprises one or more processors, as well as corresponding non-transitory computer memory for storing computer programs which are to be executed by the one or more processors.)
identifying at least one snapshot policy for creating a snapshot lineage comprising one or more snapshots of a storage volume comprising data stored on one or more storage devices of a storage system, (Rana, [0169]-[0172], disclose creating a copy of a version of primary data (e.g. storage volume) at a particular point in time which can include full backups, differential backups, incremental backups, and “synthetic full” backups. An incremental backup operation generally tracks and stores changes since the most recent backup copy of any type. Examiner interprets that creating incremental backups after a full backup creates a snapshot/backup lineage. Rana, [0131], [0222], [0226], and [0229], disclose an information management policy can include storage policy with what data will be associated with the storage policy, a destination to which the data will be stored, the type of secondary copy operation to be performed (e.g. incremental backup), scheduling information which specifies when and how often to perform operations, retention information, etc. Rana, [0253], discloses storage policy containing backup copy, disaster recovery copy, and compliance copy rules/preferences. Rana, [0258], discloses storage manager initiates a backup job according to storage policy in an information management policy.) the snapshot lineage comprising (i) a local snapshot lineage stored on at least one of the one or more storage devices of the storage system (Rana, Fig. 1E and [0259]-[0262], discloses generating backup copies (e.g. incremental backups) to secondary storage device which is shown to be local to the storage system.) and (ii) at least one cloud snapshot lineage stored on cloud storage of at least one cloud external to the storage system; (Rana, Fig. 1E and [0086] and [0264], discloses generating a disaster recovery copy that is a direct, mirror copy of a backup copy (e.g. incremental backup) to an off-site secondary storage which can be cloud storage environment operated by a third-party vendor.)
generating one or more snapshots of the storage volume in accordance with the at least one snapshot policy;  (Rana, [0131], [0222], [0226], and [0229], disclose an information management policy can include what data will be associated with the storage policy, a destination to which the data will be stored, the type of secondary copy operation to be performed (e.g. incremental backup), scheduling information which specifies when and how often to perform operations, retention information, etc. Rana, [0258], discloses storage manager initiates a backup job according to storage policy in an information management policy.) 
storing the one or more snapshots of the storage volume in the local snapshot lineage stored on the at least one storage device of the storage system; (Rana, Fig. 1E and [0259]-[0262], discloses generating backup copies to secondary storage device which is shown to be local to the storage system.)
copying at least one of the one or more snapshots of the storage volume from the local snapshot lineage stored on the at least one storage device of the storage system to the at least one cloud snapshot lineage stored on the cloud storage of the at least one cloud external to the storage system in accordance with the at least one snapshot policy; (Rana, Fig. 1E and [0086] and [0264], discloses generating a disaster recovery copy that is a direct, mirror copy of backup copy to an off-site secondary storage which can be cloud storage environment (e.g., a cloud operated by a third-party vendor).) and 
providing an interface for managing the snapshot lineage by accessing, from the storage system, one or more snapshots of the storage volume in the local snapshot lineage and one or more snapshots of the storage volume in the at least one cloud snapshot lineage. (Rana, [0273], discloses a user may manually initiate a restore of backup copy by interacting with user interface of storage manager or with a web-based console with access to system. The storage manager may access data in its index and/or management database associated with the selected backup copy to identify the appropriate secondary storage device where the secondary copy resides. Examiner interprets user interface that lets user restore any selected backup copy by identifying the secondary storage device where the copy resides as being able to access snapshots in the local and cloud snapshot lineages.)
 
Regarding claim 16, Rana teaches the computer program product of claim 15 wherein identifying the at least one snapshot policy for creating the snapshot lineage of the storage volume comprises identifying a first snapshot policy and at least a second snapshot policy, (Rana, Fig. 1C and [0131]-[0132], discloses a storage manager maintains information management policies (i.e. multiple snapshot policies) and utilize the information management policies for specifying and executing information management operations (e.g. creating the snapshot lineage) on an automated basis.) wherein the first snapshot policy specifies a first destination cloud provider for a first cloud snapshot lineage, and wherein the second snapshot policy specifies a second destination cloud provider for a second cloud snapshot lineage. (Rana, Fig. 1C and [0131]-[0132], discloses a storage manager maintains information management policies (i.e. multiple snapshot policies) and utilize the information management policies for specifying and executing information management operations (e.g. creating the snapshot lineage) on an automated basis. Rana, Fig. 1E and [0086] and [0264], discloses generating a disaster recovery copy that is a direct, mirror copy of a backup copy (e.g. incremental backup) to an off-site secondary storage which can be cloud storage environment operated by a third-party vendor. Rana, [0223], discloses a storage policy can define where data is stored by specifying a target or destination storage device (or group of storage devices). Examiner interprets that off-site secondary storage can be the target or destination storage device specified in the storage policy.) 
Claim 19 recites substantially the same limitations as claim 16, and is rejected for substantially the same reasons.
 
Regarding claim 17, Rana teaches the  computer program product of claim 16 wherein: the first snapshot policy further specifies at least one of: a first age at which snapshots residing in the local snapshot lineage are to be copied to the first cloud snapshot lineage; (Rana, [0093], discloses different subclients in the storage system have different storage policies. Rana, Fig. 1C and [0131]-[0132], discloses a storage manager maintains information management policies (i.e. multiple snapshot policies) and utilize the information management policies for specifying and executing information management operations (e.g. creating the snapshot lineage) on an automated basis. Rana, [0131], [0222], [0226], [0229], and [0253], disclose an information management policy can include storage policy with what data will be associated with the storage policy, a destination to which the data will be stored, the type of secondary copy operation to be performed (e.g. incremental backup), scheduling information which specifies when and how often to perform operations, retention information, etc. A storage policy containing backup copy, disaster recovery copy, and compliance copy rules/preferences. Rana, [0177], discloses an archive operation to create an archive copy by both copying and removing source data to the archive destination based on criteria for removal (e.g., data of a threshold age) where the source data may be a secondary copy. Archive copies may be made and kept for extended periods in order to meet compliance regulations. Examiner interprets criteria for removal to be retention information.)
a first type of encryption to be applied to snapshots copied to the first cloud snapshot lineage; (Rana, [0204], discloses process data (e.g., secondary copies/snapshots) according to an appropriate encryption algorithm to encrypt the data prior to transferring it to other components during a secondary copy operation (e.g., copied to the one cloud snapshot lineage). Encryption can also occur when creating auxiliary copies or archive copies. Rana, [0229] and [0233], discloses information management policy can specify preferences regarding whether and how to encrypt, compress, deduplicate, or otherwise modify or transform secondary copies.) and 
a first type of compression to be applied to snapshots copied to the first cloud snapshot lineage; (Rana, [0206], discloses compress data in the course of generating a secondary copy, e.g., when making archive copies or disaster recovery copies. Rana, [0229] and [0233], discloses information management policy can specify preferences regarding whether and how to encrypt, compress, deduplicate, or otherwise modify or transform secondary copies.)
the second snapshot policy further specifies at least one of: a second age at which snapshots residing in the local snapshot lineage are to be copied to the second cloud snapshot lineage;  (Rana, [0093], discloses different subclients in the storage system have different storage policies. Rana, Fig. 1C and [0131]-[0132], discloses a storage manager maintains information management policies (i.e. multiple snapshot policies) and utilize the information management policies for specifying and executing information management operations (e.g. creating the snapshot lineage) on an automated basis. Rana, [0131], [0222], [0226], [0229], and [0253], disclose an information management policy can include storage policy with what data will be associated with the storage policy, a destination to which the data will be stored, the type of secondary copy operation to be performed (e.g. incremental backup), scheduling information which specifies when and how often to perform operations, retention information, etc. A storage policy containing backup copy, disaster recovery copy, and compliance copy rules/preferences. Rana, [0177], discloses an archive operation to create an archive copy by both copying and removing source data to the archive destination based on criteria for removal (e.g., data of a threshold age) where the source data may be a secondary copy. Archive copies may be made and kept for extended periods in order to meet compliance regulations. Examiner interprets criteria for removal to be retention information.)
a second type of encryption to be applied to snapshots copied to the second cloud snapshot lineage; (Rana, [0204], discloses process data (e.g., secondary copies/snapshots) according to an appropriate encryption algorithm to encrypt the data prior to transferring it to other components during a secondary copy operation (e.g., copied to the one cloud snapshot lineage). Encryption can also occur when creating auxiliary copies or archive copies. Rana, [0229] and [0233], discloses information management policy can specify preferences regarding whether and how to encrypt, compress, deduplicate, or otherwise modify or transform secondary copies.) and 
a second type of compression to be applied to snapshots copied to the second cloud snapshot lineage;  (Rana, [0206], discloses compress data in the course of generating a secondary copy, e.g., when making archive copies or disaster recovery copies. Rana, [0229] and [0233], discloses information management policy can specify preferences regarding whether and how to encrypt, compress, deduplicate, or otherwise modify or transform secondary copies.) and 
at least one of: the first age is different than the second age; the first type of encryption is different than the second type of encryption; and the first type of compression is different than the second type of compression. (Rana, [0093], discloses different subclients in the storage system have different storage policies. Rana, Fig. 1C and [0131]-[0132], discloses a storage manager maintains information management policies (i.e. multiple snapshot policies) and utilize the information management policies for specifying and executing information management operations (e.g. creating the snapshot lineage) on an automated basis. Rana, [0229], [0233], and [0237], discloses information management policy can specify retention information and preferences regarding whether and how to encrypt, compress, deduplicate, or otherwise modify or transform secondary copies. Examiner interprets that different storage policies can have different storage parameters (e.g. retention information (age), encryption, compression, etc.).)
Claim 20 recites substantially the same limitations as claim 17, and is rejected for substantially the same reasons.
 
Regarding independent claim 18, Rana teaches a method comprising steps of: identifying at least one snapshot policy for creating a snapshot lineage comprising one or more snapshots of a storage volume comprising data stored on one or more storage devices of a storage system, (Rana, [0169]-[0172], disclose creating a copy of a version of primary data (e.g. storage volume) at a particular point in time which can include full backups, differential backups, incremental backups, and “synthetic full” backups. An incremental backup operation generally tracks and stores changes since the most recent backup copy of any type. Examiner interprets that creating incremental backups after a full backup creates a snapshot/backup lineage. Rana, [0131], [0222], [0226], and [0229], disclose an information management policy can include storage policy with what data will be associated with the storage policy, a destination to which the data will be stored, the type of secondary copy operation to be performed (e.g. incremental backup), scheduling information which specifies when and how often to perform operations, retention information, etc. Rana, [0253], discloses storage policy containing backup copy, disaster recovery copy, and compliance copy rules/preferences. Rana, [0258], discloses storage manager initiates a backup job according to storage policy in an information management policy.)  the snapshot lineage comprising (i) a local snapshot lineage stored on at least one of the one or more storage devices of the storage system (Rana, Fig. 1E and [0259]-[0262], discloses generating backup copies (e.g. incremental backups) to secondary storage device which is shown to be local to the storage system.) and (ii) at least one cloud snapshot lineage stored on cloud storage of at least one cloud external to the storage system; (Rana, Fig. 1E and [0086] and [0264], discloses generating a disaster recovery copy that is a direct, mirror copy of a backup copy (e.g. incremental backup) to an off-site secondary storage which can be cloud storage environment operated by a third-party vendor.)
generating one or more snapshots of the storage volume in accordance with the at least one snapshot policy; (Rana, [0131], [0222], [0226], and [0229], disclose an information management policy can include what data will be associated with the storage policy, a destination to which the data will be stored, the type of secondary copy operation to be performed (e.g. incremental backup), scheduling information which specifies when and how often to perform operations, retention information, etc. Rana, [0258], discloses storage manager initiates a backup job according to storage policy in an information management policy.) 
storing the one or more snapshots of the storage volume in the local snapshot lineage stored on the at least one storage device of the storage system; (Rana, Fig. 1E and [0259]-[0262], discloses generating backup copies to secondary storage device which is shown to be local to the storage system.)
copying at least one of the one or more snapshots of the storage volume from the local snapshot lineage stored on the at least one storage device of the storage system to the at least one cloud snapshot lineage stored on the cloud storage of the at least one cloud external to the storage system in accordance with the at least one snapshot policy; (Rana, Fig. 1E and [0086] and [0264], discloses generating a disaster recovery copy that is a direct, mirror copy of backup copy to an off-site secondary storage which can be cloud storage environment (e.g., a cloud operated by a third-party vendor).) and 
providing an interface for managing the snapshot lineage by accessing, from the storage system, one or more snapshots of the storage volume in the local snapshot lineage and one or more snapshots of the storage volume in the at least one cloud snapshot lineage; (Rana, [0273], discloses a user may manually initiate a restore of backup copy by interacting with user interface of storage manager or with a web-based console with access to system. The storage manager may access data in its index and/or management database associated with the selected backup copy to identify the appropriate secondary storage device where the secondary copy resides. Examiner interprets user interface that lets user restore any selected backup copy by identifying the secondary storage device where the copy resides as being able to access snapshots in the local and cloud snapshot lineages.)  
wherein the method is performed by at least one processing device comprising a processor coupled to a memory. (Rana, [0084], discloses a system includes computing devices. Any given computing device comprises one or more processors, as well as corresponding non-transitory computer memory for storing computer programs which are to be executed by the one or more processors.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sarda et al. (U.S. Pub. No. 2019/0220527) – “Supporting Glacier Tiering of Archived Data in Cloud/Object Storage” discloses receiving from data source a snapshot of a data set to be uploaded to cloud/object storage.
Mitkar et al. (U.S. Pub. No. 2018/0285199) – “Backup index generation process” discloses generating backups based on policies.
Lee et al. (U.S. Pub. No. 2020/0241757) – “Staggered full partitioned snapshots” discloses snapshot chains being stored within a local cluster repository and within a remote cluster repository or a cloud repository.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165